Citation Nr: 1813774	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-00 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. V.R.


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1961 to December 1964.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, in support of these claims, the Veteran and an acquaintance testified at a hearing before the undersigned Veterans Law Judge of the Board using videoconferencing technology.  A transcript of the proceeding is of record.

In December 2014 the Board remanded these claims so the Agency of Original Jurisdiction (AOJ) could further assist the Veteran in their development, including by obtaining additional medical nexus opinions concerning the etiology of these disorders, particularly in response to their posited relationship with his military service.  But after completing that development, the AOJ continued to deny these claims, as reflected in a March 2015 Supplemental Statement of the Case (SSOC), so they are again before the Board for further appellate review.  There was compliance, certainly the acceptable substantial compliance, with the Board's December 2014 remand instructions in further developing these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).



FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's currently diagnosed bilateral tinnitus incepted during his active military service or is otherwise related or attributable to his service - especially to repeated exposure to excessively loud noise and consequent injury (acoustic trauma).

2.  Conversely, the preponderance of the evidence is against finding that his bilateral hearing loss disability also is related to or the result of that acoustic trauma during his service.


CONCLUSIONS OF LAW

1.  The criteria are met for service connection for bilateral tinnitus.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  However, the criteria are not met for additional entitlement to service connection for bilateral hearing loss.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).


Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a May 2010 letter, the Veteran was informed of what evidence was required to substantiate his claims and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  Additionally, the letter notified him of the criteria for assigning a "downstream" disability rating and an effective date in the eventuality service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As well, he was afforded ample notice of the applicable laws and requirements for substantiating his claims in the December 2011 Statement of the Case (SOC), as well in additional Supplemental SOCs (SSOCs).  He has had ample opportunity to respond or supplement the record and has not alleged that any notice was less than adequate.  Therefore, the Board finds that VA's duty to notify is satisfied.

Regarding the duty to assist, the claims file contains the Veteran's service treatment records (STRs), relevant post-service medical records, and his written statements and the transcript of his hearing testimony.  Neither he nor his representative has identified, nor does the record otherwise indicate, any other evidence relevant to his claims that is obtainable and has not been obtained.  Moreover, he was afforded VA examinations and opinions provided concerning his claims, including as concerning the determinative issue of the origins of his disabilities insofar as their purported relationship with his military service.  These examination reports, opinions, and the other evidence in the file, especially when considered collectively, so in the aggregate, provide the information needed to adjudicate these claims.  More examination and opinions are not needed.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate these claims.  Therefore, no further assistance to the Veteran in their development is required.

II.  Legal Criteria for Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.


In ultimately determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  38 C.F.R. § 3.102.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to him.

III.  Service Connection for Tinnitus

The Veteran's post-service medical records establish that he has a current diagnosis of bilateral tinnitus.  See, e.g., February 2015 VA Examination Report.  Moreover, the Veteran is competent to state that he now has tinnitus.  See Charles v. Principi, 16 Vet. App 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Consequently, there is competent evidence of this claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).

As already mentioned, the second element of direct service connection requires medical evidence or, in certain circumstances, lay evidence or testimony of an in-service incurrence or aggravation of a relevant injury or disease.  In this instance, VA has previously conceded that the Veteran was repeatedly exposed to aircraft noise since he served with the military occupational specialty (MOS) of Aviation Structural Mechanic on an aircraft carrier.  Thus, the Board finds that his account of his exposure to excessively loud noise and consequent injury (acoustic trauma) during service is credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  The remaining question therefore is whether his currently diagnosed bilateral tinnitus is related or attributable to his service, especially to that demonstrated acoustic trauma.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  The Board finds that he has established this required correlation.

The Veteran's STRs show that his hearing was noted as within normal limits in both ears at time of discharge.  Also, there were no complaints or diagnosis of tinnitus during his time in service, at least according to his STRs.  But service connection is still permissible in this circumstance if the evidence, on the whole, shows this condition is the result of his service.  38 C.F.R. § 3.303(d).

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking." See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994). Tinnitus is often subjective in nature; indeed, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of this condition like this ringing, buzzing, roaring, or clicking sound mentioned.  He is competent to provide evidence regarding tinnitus, as it is a condition readily apparent through the senses. Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms that require only personal knowledge, not medical expertise, as they come to him through his senses). Because tinnitus is "subjective," its existence is generally determined by whether the claimant claims to experience it. Indeed, for VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002).


On his April 2010 VA Form 21-526 (Veterans Application for Compensation), the Veteran described his exposure to "extremely loud noise without hearing protection" while stationed on the aircraft carrier the USS Midway.  He then stated that "there were numerous times where [he] experienced ear pain, ringing in [his] ears, and severe headaches."  He noted that, at the time, he was treated by corpsman with aspirin for the pain and cotton to put in his ears.

The Veteran was afforded a VA audiology examination in January 2011 and again in February 2015, during which the examiners confirmed his diagnosis of bilateral tinnitus on both occasions.  However, despite reporting having tinnitus for 35 years, the January 2011 examiner determined that the Veteran's tinnitus was not caused by or a result of noise exposure during his service in the Navy.  Likewise, the February 2015 examiner indicated that the Veteran apparently reported an onset for his tinnitus of "20-30 years ago" and, therefore, also concluded the tinnitus was not related to his noise exposure on active duty.

Those opinions notwithstanding, the Veteran clearly was repeatedly exposed to very loud noises as an aircraft mechanic aboard the USS Midway during his service.  He also is competent to testify that he resultantly developed ringing in his ears in service and that it has continued ever since, because as mentioned tinnitus is a condition for which lay observation is competent to establish the presence of the disability.  To reiterate, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336  (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records).


Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

In ascertaining the competency of lay evidence, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); and Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

As already alluded to, tinnitus is the type of condition readily capable of lay observation, unlike those involving more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Tinnitus is the type of condition specifically contemplated by 38 C.F.R. § 3.309(a) (i.e., a chronic condition, per se), so the Veteran is permitted to show continuity of symptomatology since service under 38 C.F.R. § 3.303 (b) as an alternative means of linking this claimed disorder to his service. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Indeed, this is especially true when also considering that this applicable VA regulation, 38 C.F.R. § 3.303(b), only requires continuous symptoms, not instead continuous treatment for them.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

While the Board is mindful of the Veteran's somewhat inconsistent reports as to just how long he has experienced tinnitus and its effects, this discrepancy is relatively minor in the complete scheme of things and in both instances recounts this condition's existence dating back many years - even if not necessarily to his time in service or to thereabouts.  Still, there is no inherent reason to question his credibility concerning the duration of this disease as for quite some time.

The VA compensation examiners cited the absence of any indication of treatment in the service treatment records (STRs) and for many years after service as one of the reasons, if not the primary reason, for disassociating this claimed disorder from the Veteran's service. As a general proposition, however, the lack of evidence cannot be treated as substantive negative evidence. In other words, the mere absence of evidence does not necessarily equate to unfavorable evidence. There are a line of precedent cases supporting this proposition. See, e.g., Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Buchanan, 451 F.3d at 1336.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  That said, the Federal Circuit Court also has held however that, while the absence of contemporaneous records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").


Here, ultimately, the Board finds the Veteran credible with regards to his claim that he has experienced persistent symptoms of tinnitus since his period of active duty service. See Charles, 16 Vet. App. at 370.  He has attributed the tinnitus symptoms to noise exposure in service, which is conceded. He testified under oath during his hearing that symptoms of tinnitus began during his period of active duty service. His assertion that his tinnitus symptoms began during his service is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Therefore, at the very least the evidence regarding the onset of his tinnitus is in relative equipoise, meaning as supportive of the claim as against. Thus, affording him the benefit of the doubt, service connection for tinnitus is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed.

IV.  Service Connection for Bilateral Hearing Loss

The Veteran is also claiming entitlement to service connection for bilateral hearing loss, which, like his bilateral tinnitus, he contends is attributable to his noise exposure and consequent injury (acoustic trauma) in service.

It first must be confirmed, however, the Veteran has sufficient hearing loss to be considered an actual ratable disability according to the threshold minimum requirements of 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.


As noted in the above grant of service connection for bilateral tinnitus, VA has already conceded the Veteran was repeatedly exposed to aircraft noise since he served with an MOS of Aviation Structural Mechanic aboard an aircraft carrier.  His MOS is consistent with exposure to high levels of noise and consequent injury (acoustic trauma), so the two remaining questions are whether he has sufficient hearing loss to be considered a ratable disability according to the threshold minimum requirements of § 3.385 and, if he does, whether this present-day hearing loss disability is related or attributable to his active military service, and especially to the acoustic trauma mentioned.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And, unfortunately, it is in this critical respect that the evidence is less favorable to his claim.

The Veteran's STRs show he underwent an audiological evaluation in November 1961, just after beginning his period of active military service in October 1961.  Reported puretone thresholds, in decibels, in the relevant frequencies were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
5 (15)
15 (25)
15 (25)
15 (20)
LEFT
15 (30)
15 (25)
10 (20)
15 (25)
10 (15)
[The figures in parenthesis represent conversions of audiometry reported in ASA values to ISO (ANSI) units, and are provided for data comparison purposes.]

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  So there is indication the Veteran had some measure of bilateral hearing loss even when entering service.


Notwithstanding those findings at entry, during the Veteran's December 1964 military separation audiological evaluation, reported puretone thresholds, in decibels, in the relevant frequencies were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
0 (10)
0 (10)
0 (5)
LEFT
15 (30)
5 (15)
5 (15)
10 (20)
10 (15)
[Again, the figures in parenthesis represent conversions of audiometry reported in ASA values to ISO (ANSI) units, and are provided for data comparison purposes.]

So, while the December 1964 separation audiological evaluation does show a shift in thresholds from the November 1961 audiological evaluation shortly after he entered service, the shift is actually denoting better (not worse) hearing acuity.

The earliest post-service medical evidence of record showing complaints of hearing loss was in March 2010, when VA treatment records indicate the Veteran was seen for an audiology consultation.  He reported experiencing bilateral tinnitus, and diagnostic testing revealed mild-to-severe sensorineural (i.e., high frequency) hearing loss in each ear, so bilaterally.

The Veteran had a VA compensation examination in January 2011, during which his diagnosis of bilateral hearing loss was confirmed.  He reported noise exposure owing to his MOS in service, while also further acknowledging that he was a seasonal hunter and that his civilian occupation involved being a trailer truck mechanic for one year and a tractor trailer truck driver for 35+ years.  The examination report shows he cited hearing loss "for the past 4-5 years only."  Ultimately, due to the military medical record and subjective history, the examiner determined that the Veteran's bilateral hearing loss was not caused by or a result of noise exposure during his active military service.


In his January 2012 Substantive Appeal to the Board (on VA Form 9), the Veteran stated that he had never noticed that he had hearing problems until his spouse started pointing them out to him.  He noted that his "bunk was located under the catapult" and reiterated his belief that "constantly being around noise like that" affected his hearing (meaning for the worse, not better).

In January 2014, the Veteran testified that when he first left the Navy he underwent a physical examination for his civilian job and reported to the examiner that he had ringing in his ears and headaches stemming from this problem.  See Board Hearing Tr. at 7; see also Id. at 16-18 (describing a post-service hearing test he received in 1965 and noting that a whisper test revealed he had "some hearing loss in his right ear").

More recently, because of these discrepancies regarding the origins of his bilateral hearing loss, the Veteran underwent another VA compensation examination, during which his diagnosis of bilateral hearing loss again was confirmed.  At the outset, the examiner first addressed the Veteran's concerns regarding the validity of his separation audiological evaluation showing better hearing acuity than demonstrated at entry, explaining there is no objective evidence indicating that that evaluation was invalid.  The examiner observed the Veteran did not report any problems with his ears or hearing during the separation exam and further indicated there were no complaints or treatment for hearing loss documented in his STRs.  Ultimately, the examiner determined that the Veteran's current bilateral hearing loss was not caused by or a result of his military service.

In support of this determination, the examiner addressed the Institute of Medicine's (IOM's) landmark report, Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006), which states that there is no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  The IOM concluded that "[t]here is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  The examiner indicated this study remains the definitive consensus in this matter and, therefore, opined that the current bilateral hearing loss would not be caused by or the result of military noise exposure.

In light of this VA compensation examiner's unfavorable opinion, the Board finds the preponderance of the evidence to be against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Unlike tinnitus, hearing loss (including in this instance the sensorineural type) is not a simple condition, instead complex, therefore the Veteran's lay testimony, alone, is insufficient to establish the origins of this claimed disability.  Moreover, presumptive service connection under 38 C.F.R. § 3.309(a) is not available in this instance since the bilateral hearing loss disability (even though sensorineural, so a type of organic disease of the nervous system) was not shown to have manifested to the required compensable degree of at least 10-percent disabling within the first year following the Veteran's separation from service - meaning by December 1965 since his service ended in December 1964.

The Veteran also has not alternatively shown continuity of symptomatology under 38 C.F.R. § 3.303(b) to link his present-day hearing loss back to his service.  Although his statements and hearing testimony allege that he first noticed a hearing problem prior to separating from service, this is inconsistent with what the VA examiners documented in the January 2011 and February 2015 examination reports when he apparently mentioned only noticing hearing loss in the early 2000s or thereabouts.  That was long after, indeed decades, after his service had ended.  Consequently, this tends to undermine his credibility regarding just how long he has had this condition.  This varying account of the origins of his disability tends to undermine his credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence').  As fact finder, when considering whether lay evidence is satisfactory, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The Veteran was eventually diagnosed with bilateral hearing loss many years after his separation from service, and, although this fact, alone, is not reason enough to deny his claim, there also has not been the required attribution of this condition to his service.  38 C.F.R. § 3.303(d).  See also Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Therefore, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

All said, the Veteran's bilateral hearing loss has not been attributed to his active military service by a competent and credible medical opinion or by evidence of continuity of symptomatology.  He, as mentioned, is competent to report symptoms that he perceives through his own senses, but these reports must be weighed against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. at 469.  While he has attempted to establish the required nexus through his personal lay assertions, the Veteran is not competent to offer an opinion on the etiology of his current hearing loss because, as stated, of its medical complexity.  Determining the origins of this type of condition requires specialized training for determinations as to diagnosis and causation and, thus, fall outside the realm of common knowledge of a layperson susceptible to lay opinions on etiology.  Accordingly, he is not competent to render a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and his active service.  See Jandreau, supra.  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  Both medical nexus opinions of record are clearly against the claim, not instead supportive of it.

As the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is etiologically related to his active military service, including his in-service noise exposure, the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The claim of entitlement to service connection for bilateral tinnitus is granted.

However, the claim of entitlement to service connection for bilateral hearing loss conversely is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


